Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 12/14/2021. Claims 1-34 are currently pending.
Priority
Current application, US Application No.16/149,546, filed 10/02/2018 claims  priority from Provisional Application 62/567,539, filed 10/03/2017.

Response to Amendment/Remarks/Arguments
Applicant's amendment accompanied with persuasive arguments is sufficient to overcome the previous rejections under 35 USC 103. The application is in condition for allowance.
Allowable Subject Matter
	Claims 1-34 are allowed.
	The following is an examiner’s statement of reasons for allowance. As per claims 1, the closes prior art of record, White (US 20160274142 A1), hereinafter ‘White’, Hu (CN 2682407 Y), hereinafter ‘Hu’ and Oliver (US10571379B2), hereinafter ‘Oliver’, either singularly or in combination, fail to anticipate or render obvious limitations “applying, by the mechanical testing system, the load filter to the load measurement 

White discloses
	A method for determining a compensated value attributable to a deflection of a mechanical testing system, the mechanical testing system including at least one fixture, a frame, a load sensor, and a displacement sensor, the method comprising: (mechanical testing system, a method of compensating, error, sensor, component, load sensor [0004, Fig. 1. 2A, 2B], the mechanical stiffness of system and the sample also determine the error in the force measurement [0025 line 23-24], the accelerometer, equivalent to a displacement sensor, fixture, frame [0026, Fig. 2B], The movement detector is an accelerometer. The movement detector is a displacement sensor [0007]; characterization and compensation of errors, error sources, movement of the sensor, resonances between the sensor and various components, phase delay [0022], equivalent to a compensated value attributable to a deflection of a mechanical testing system)
	Applying, by the mechanical system, a mechanical load to a reference sample mechanically coupled to the at least one fixture to obtain a load measurement signal 
	Calculating, by the mechanical testing system, a transfer function converting the load measurement signal and the displacement measurement signal measured in a time domain into a frequency domain to create a load filter and a displacement filter to be applied to the load measurement signal and the displacement measurement signal, respectively (transfer function [0004-0006, 0008], the time samples of the load 72 and acceleration 74 are converted to the frequency domain by a Fourier Transform, output-gain 84 and output-phase 86, equivalent to a load filter signals whose corresponding input is the load signal, input-gain input-phase, equivalent to a displacement filter signals whose corresponding input is the acceleration/displacement signal [0032, Fig. 3 see functional block 82], the accelerometer 52 is a displacement sensor that measures displacement [0039], determines a gain correction and phase correction to substantially compensate for the error in the force measurement, transfer function [0033],  Side note: the functional block 82 followed by a functional block 92 of White are equivalent to filters 230 and 240, compare function & compensate value 275 of current application [See Spec. 0034, Fig. 7]),
	wherein the load filter and the displacement filter are configured to compensate for a deflection of at least one of the frame, the load sensor and the at least one fixture (transfer function that includes … a gain correction and a constant delay filter to compensate for an error value in the force measurement attributed to movement of at 

White further discloses “applying, by the mechanical testing system, the load filter to the load measurement signal to calculate a load compensation value that compensates for a deflection of the mechanical system, and applying the displacement filter to the displacement measurement signal to calculate a displacement compensation value that compensates for a deflection of the mechanical system” by using the load filter and the displacement of the combined prior art (the output-gain 84, output-phase 86, equivalent to signals associated with a load compensation value in a load filter. input-gain 88 and input-phase 90 values from the functional block 82, equivalent to signals associated with a displacement compensation value in a displacement filter, and determines a gain correction and phase correction, equivalent to compensation values, to substantially compensate for the error in the force measurement due to the displacement of the load sensor 24 [0033, Fig. 3], i.e. the error in the force measurement are combined errors or deflection caused by the subcomponents of the mechanical testing system,  errors due to … various components in the test system” [0022], “the mechanical stiffness of system and the sample also determine the error in the force measurement” [0025]) and discloses 
equivalent to one of load compensation values, by the input-gain, equivalent to one of displacement compensation values [0033]; calculate the phase correction, by subtracting the input-phase, equivalent to one of displacement compensation values, from the output-phase, equivalent to one of load compensation values, a phase differential [0034], equivalent to one of the compensated values), 
	“wherein the compensated value is determined prior to testing a specimen so that the compensated value is used to automatically correct a measured deflection of the specimen to arrive at an actual specimen deflection” (See “Mission mode “being performed after “Test set-up mode” [0028, Fig. 3], showing the determined compensated value is fed into functional block 96 in the mission mode from functional block 92 in the setup mode) and 
	“applying, by the mechanical testing system, a mechanical load to the specimen; measuring, by the mechanical testing system, deflection of the specimen by the mechanical test system; automatically correcting, by the mechanical testing system, the measured deflection of the specimen, by using the compensated value” (Mission mode [0028, 0033 Fig. 3], which is a repetition of testing set up mode using a specimen instead of a sample and without filter configuration. Fig. 3 shows he determined compensated value is fed into functional block 96 in the mission mode from functional block 92 in the setup mode).



Hu discloses the use of two separate load filter and the displacement filter (mechanical testing device, a displacement sensor 1, a force sensor 4, filtering circuit 13, equivalent to a load filter, filtering circuit 15, equivalent to a displacement filter [abs, Fig. 1]) for measurement precision, but is silent regarding the above allowed limitations.

Oliver discloses “wherein the deflection includes deflection of a frame/fixture; wherein the displacement includes displacement of the frame/fixture” (the reference point will move if the clamping system is not infinitely rigid [col 1 line 20-31], the second component is the displacement or flexing of the testing frame, which is also referred to as the load frame. For some load frames, and especially at higher loads, this second component can be significant, and will deleteriously effect the measurement of the sample properties [col 1 line 57-65], side note: load frame also plays the role of sample holding fixture, mechanical testing system having a frame and a stage for holding a sample, including a measure of a degree of flex of the frame as the primary force is applied. A compensating actuator is connected to the frame and applies a compensating force that reduces the second component of the displacement value [col 2 line 13-25]), but is silent regarding the above allowed limitations.


As per claims 14, 21 and 28, the closest prior art of record, White, Hu, Oliver and Linden, either singularly or in combination, fail to anticipate or render obvious limitations “calculating, by the processor, a load compensation value that is calculated by modifying the load measurement signal with a compliance of the mechanical testing system” and “a displacement compensation value that accounts for a phase delay in the displacement measurement signal relative to the load measurement signal by applying the displacement filter to the displacement measurement signal” in combination with other limitations as explained in claim 1 above.
As per claims 2-13, 15-20 and 29-34, claims are also allowed because base claims 1, 14, 21 and 28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865